Parker, P. J.
The decision in Beardsley v. N. Y., L. E. & W. R. R. Co. (162 N. Y. 230), which follows the decision of the Federal court in Lake Shore & M. S. Ry. Co. v. Smith (173 U. S. 684), seems to be a clear authority for the proposition that the. statute of 1895, above referred to, operates, to deprive the defendant of- its property without due process of law. In those cases the railroad companies were required to issue mileage books at a reduced rate of fare to those willing to purchase a designated number of miles at one time. In this case the defendant is required to carry a certain specified class of persons entirely free of charge. If the former is an invasion of the companies’ property rights, the latter is equally so$ and in neither case is there any process of law provided for save the man - • date contained in the act. itself. It is sufficient to refer to the reasoning of the court in those two cases to show that the principles which controlled in -them are equally applicable to this case. They are substantially alike in all respects save as to the single question whether the act of 1895'can be sustained as a legitimate exercise. *235of the so-called police power of the State. If it may not be sustained upon that theory, then, like the mileage book law, it is a clear violation of that provision of the Constitution (Art. 1, § 6) that no person shall be deprived “ of life, liberty or property without due process of law; nor shall private property be taken for public use without just compensation.”
There are certain lines of legislation which are sustained, although they do injuriously interfere with property rights and even confiscate. them without due process of law, but it is for the reason that they are necessary to promote the health, morals or safety of the public. Just how far such legislation may extend it is not easy to define in any general statement. The methods which the Legislature may adopt to guard such interests the courts do not attempt to regulate, except as the cases arise and are presented to them, but in such cases they are “ careful to detect violations of constitutional safeguards masquerading in the garb of police powers.”
An extended discussion of those powers and their extent is not necessary here. One may be found in the case of Bronk v. Barckley (13 App. Div. 72). It is sufficient to say that, in our judgment, the statute in question cannot be sustained as a valid exercise of that power. Its evident purpose and effect is to relieve the municipalities referred to therein from a portion of the burden of maintaining their police and fire departments at the expense of the several street railway companies within their limits. Concede that the public safety requires that the public officers mentioned be carried upon such railroads, it is not apparent why, in order to promote that safety, they should be carried free of charge. There is no pretense that the act is necessary to secure their right to ride upon such roads. The sole purpose is to secure their right to ride free. Thus the only advantage secured by the act to the public is that the railroad company instead of the municipality pays the fare. Such an advantage may be a public convenience, but the right to take the property of the individual citizen, or of a class, for the sole reason that the proceeds of it would be convenient to aid the municipality in defraying its general expenses, has not yet been conceded as a legitimate exercise of the police power, and we are not disposed to concede it now. This conclusion renders it unnecessary to examine the other questions raised in this case. The statute being a violation of the con*236stitutional protection above referred to, it is inoperative as against the defendant. The plaintiff’s claim to ride free was, therefore, without warrant, and judgment should, therefore, be rendered against him and in favor of the'defendant, for costs.
All concurred, except Fursman, J., not sitting. •
Judgment against the plaintiff and in favor of the defendant, for costs. .